SUPPLEMENTAL ORDER
LARRY K. LENORA, Chief Justice.
NOW, on this 15th day of July 2005 the Supreme Court hereby renders the following supplemental order:
To the extent that the Court’s ruling directs that the Election Board reinstitute the filing periods for office, the Court directs that the 2005 election not be held the last Saturday in August, but at such other date as will afford compliance with the Election Ordinance requirements as to filing periods, and interim periods between primary and general elections,
IT IS SO ORDERED!